TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-21-00080-CV


                            Ex parte Earnest Lee Glover, Appellant


              FROM THE 261ST DISTRICT COURT OF TRAVIS COUNTY
 NO. D-1-GN-19-008912, THE HONORABLE MARIA CANTÚ HEXSEL, JUDGE PRESIDING



                            MEMORANDUM OPINION


               In December 2019, Earnest Lee Glover filed a petition for original habeas corpus

with the trial court.   Glover styled his petition as a civil lawsuit, naming Lorie Davis as

defendant, but he sought habeas relief, to have his judgment of conviction set aside and to be

released from custody. 1 Glover filed a notice of appeal from the trial court’s order granting

Davis’s plea to the jurisdiction and dismissing his claims for lack of subject matter jurisdiction.

               On July 15, 2021, this Court informed Glover that it appeared that this Court

lacked jurisdiction over this appeal.     See Tex. Code Crim. Proc. art. 11.07 (setting forth

procedure for writ of habeas corpus); In re Garcia, 363 S.W.3d 819, 822 n.4 (Tex. App.—Austin

2012, no pet.) (“Courts of appeals have no jurisdiction over criminal-law matters pertaining to

proceedings under article 11.07.”); Ex parte Williams, 239 S.W.3d 859, 862 (Tex. App.—Austin




       1   According to offender information details attached to the plea to the jurisdiction before
the trial court, Glover was sentenced in 2007 to two counts of aggravated sexual assault and is
serving sentences of confinement for ninety-nine years.
2007, no pet.). 2 This Court also directed him to file a response on or before July 26, 2021,

explaining how this Court may exercise jurisdiction over this appeal. To date, appellant has not

filed a response. Accordingly, we dismiss this appeal for lack of jurisdiction. See Tex. R. App.

P. 42.3(a).



                                            __________________________________________
                                            Melissa Goodwin, Justice

Before Justices Goodwin, Baker, and Smith

Dismissed for Want of Jurisdiction

Filed: December 22, 2021




       2   See also McClure v. State, No. 03-13-00226-CR, 2013 Tex. App. LEXIS 7184, at *1–2
(Tex. App.—Austin June 13, 2013, no pet.) (mem. op., not designated for publication) (“The
intermediate courts of appeal have no role in criminal law matters pertaining to proceedings
initiated under article 11.07.”)
                                               2